DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fixed fulcrum of claim 1 must be shown or the feature(s) canceled from the claim(s). The “A” in the drawings points to an axis or axis line, not a fulcrum. No new matter should be entered.
2) The drawings are objected to for not having clearly defined lines/numbering, for example, the characters point out below are unclear and the lines are not clear and defined so as to not provide satisfactory reproduction characteristics as required by the MPEP:

    PNG
    media_image1.png
    772
    981
    media_image1.png
    Greyscale


1.84 Standards for drawings.
[examiner has cut out iterations between the title and "(l)" for simplicity]
(l)    Character of lines, numbers, and letters.  All drawings must be made by a
process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings),
sufficiently dense and dark, and uniformly thick and well-defined. The weight of
all lines and letters must be heavy enough to permit adequate reproduction. This
requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

3) The figures, such as joint 11 in fig. 4, doesn’t explain how “the first handle-bar [is] to rotate around a fixed fulcrum (A)... at the same time to translate with respect to said first fixed frame” since it seems as though the translating would prevent the required limitation ‘rotate around fixed fulcrum A’ as shown in the drawings.  Also see 112a below for further detail.
4) Claim 2 recites “said first handle-bar defines a first cathetus of said triangle, where it comprises a net-guiding chain”, yet this is not shown in the drawings.  the first handle-bar as recited in claim 1 must be referring to 10 in the drawings, yet 10 does not “comprise” the net guiding chain 16, the drawings show the other bar as comprising the chain 16 such that this is not shown in the drawings and further provides confusion to the claims.  
5) 16a and 20 both refer to the same structure in fig 6. This is not allowed.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The limitation “roto-translating connecting means” in claim 1 invokes 112(f), as it meets the 3-prong test. The structure in the specification is the joint 11 of fig 4. The same limitation in claim 3 does not invoke 112(f), as the claim provides necessary structure to perform the functions claimed. 

Furthermore, Examiner notes that the words Perimetral, Cathetus, and Infulcrated are not commonly used in the English language, and are, for the purposes of examination, being interpreted as follows:
Perimetral: As of, or pertaining to a perimeter.
Cathetus: A leg of a right triangle adjacent the right angle.
Infulcrated: To have or share a fulcrum.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding claim 3, line 2, “connecting means comprise” should be --connecting means comprises--.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 1.
Claim 1 recites the limitation “roto-translating connecting means for connecting said first handle-bar and said first frame, configured to allow the first handle-bar to rotate around a fixed fulcrum (A) with respect to said first fixed frame and at the same time to translate with respect to said first fixed frame,”. As the limitation “roto-translating connecting means” invokes 112(f), the structure of joint (11) is incorporated into the claim. The specification reads “The joint 11 with its main body 12 and skids 13 defines, for the mosquito net structure 1, respective means for linking in a roto-translating manner the first handle-bar 10 relative to the first frame 3, configured to allow the first handle- bar 10 to rotate about the above-mentioned fulcrum axis A fixed relative to the first frame 3 and at the same time translate relative to the axis A, to move from a first closed configuration, illustrated in Figure 2, wherein the first handle-bar 10 is positioned adjacent to the fixed first frame 3 and a second open configuration wherein the first protective insect screen 2 extends for covering the portion T in the shape of a triangle.”. In fig 4, the reference character A indicates an axis. There is no structure A which can be reasonably interpreted as a fulcrum. When considering that 13 must rotate relative to 12 while also translating in the slot of 12 in order to function, how would 13 rotate around the fixed fulcrum A in fig. 4 as required by claim 1? If it has to translate to function properly, then it can’t rotate around A as seemingly claimed, but instead it seems it would need to rotate as it translates along the slot of fig. 4 which is not what the claim requires.  How can this actually work as claimed? 

Regarding claims 2-10.
Dependent claims inherit all limitations of the claims from which they depend. Therefore, claims 2-10 are also rejected under this section.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

In claim 1, line 1, it is unclear whether the phrase “with a triangular portion” refers to the mosquito net structure, or to the compartments. Please clarify.  

Claim 1 recites the limitation "said triangle" in the 5th and 6th lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note this is also found in claim 2.

Claim 1, line 8, “its own first permetral edge” provides a lack of proper antecedent basis.  what term is “its” referring to?  fixed frame, screen, etc.?

Claim 1 recites the limitation "said first protective net" in the 10th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "said first handle-bar" in the 11th and 12th lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites “said first handle-bar defines a first cathetus of said triangle, where it comprises a net-guiding chain”.  This is unclear for a few reasons, first of all, what is “it” referring to?  The bar or the cathetus?  If it’s the cathetus, it is unclear how an imaginary geometrical definition can ‘comprise’ an element, if it is referring to the bar, the first handle-bar as recited in claim 1 must be referring to 10 in the drawings, yet 10 does not “comprise” the net guiding chain 16 in the drawings, the drawings show the other bar 14 as comprising the chain 16 such that this is unclear to the examiner. Please clarify.
Regarding claim 3.
Claim 3 recites in part “a fulcrum (A) fixed with respect to said first fixed frame”. Fig 4 shows a slot allowing the fulcrum to transit relative to the first fixed frame.  As best understood to the examiner when considering the claims, drawings, specification, and most importantly the definition of “fulcrum” [see definition below], the only structure that seems to reasonably be a fulcrum is 13a and 13a is not “fixed with respect to said first fixed frame” since the point of it is to pivot and translate relative to the frame, therefor not seeming “fixed” as required by the claim.  Please clarify.


    PNG
    media_image2.png
    219
    664
    media_image2.png
    Greyscale


	Claim 5 recites the limitation “said portion” in the 4th and 15th lines of the claim. It is unclear as to whether “said portion” refers to “a portion” introduced in claim 5, or if it refers to “a triangular portion” introduced in claim 1.

Claim 5 recites the limitation "said first fixed handle-bar" in the 11th and 12th lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “infulcrated” in claim 9 is used by the claim to mean “hingedly connected,” while the term does not have an accepted meaning in English. The term is indefinite because the specification does not clearly define the term.

	Claims 2-10 are at least rejected for depending from rejected claim 1. 
	The above are non-limiting examples. Applicant must find and fix all similar instances.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 8,944,485 – Kodabakshian.

Regarding claim 1. 
Kodabakshian discloses a mosquito net structure (Shade material disclosed in Kodabakshian would prevent the admission of mosquitos therethrough and meets the limitation of a mosquito net structure under a broadest reasonable interpretation.) for compartments with a triangular portion (Examiner notes that one can arbitrarily define an infinite number of triangular portions on any planar geometric shape or otherwise defined plane.), including: 
a first insect screen designed to provide protection against insects by closing a triangular section (See annotated fig 8 below), 
a first fixed frame defining a hypotenuse of said triangle (See annotated fig 8 below), said first insect screen being permanently bound to said first fixed frame in correspondence of its own first perimetral edge, 
a first movable handle (See annotated fig 8 below) rigidly attached to a second perimeter edge of said first protective net, 
roto-translating connecting means for connecting (Kodabakshian may not teach the same structure of the joint 11, but because 112f is being invoked, Kodabakshian does inherently provide a functional equivalent to the structure (joint 11) of the disclosure since it must allow the shade to rotate and translate relative to the frame as can be seen in figs 8 and 10 and discussed in col. 3, lines 62-64) said first handle-bar and said first frame, configured to allow the first handle-bar to rotate around a fixed fulcrum (Column 3, Line 62-64; Also, the first shade 12 has a hinge with a joint connector the releasably locks and secures the first shade 12 in a fan-like open position.) with respect to said first fixed frame and at the same time to translate with respect to said first fixed frame, to move from a first closed configuration in which said first handle-bar is placed adjacent to said first fixed frame (See fig 6) and a second open configuration in which said first insect screen extends to cover said triangular portion (See fig 7).  


    PNG
    media_image3.png
    465
    934
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodabakshian in view of PG. Pub US 2018/0073296 A1 – Chen.

Regarding claim 2. 
Kodabakshian discloses all limitations of claim 1.
Furthermore, Kodabakshian discloses in which said first handle-bar defines a first cathetus of said triangle (The first handle bar defines a first leg of a right triangle during transition from closed to open, or if the shade is partially opened. Compare figs 6 and 7.).
The applied embodiment of Kodabakshian does not disclose wherein it comprises a net-guiding chain for guiding a third perimetral edge of said first insect screen, said net-guiding chain comprising a series of interconnected modular elements.
However, another embodiment of Kodabakshian teaches a net-guiding cord for guiding a third perimetral edge of said first insect screen (20, fig 5).
Chen teaches a net-guiding chain (See fig 9) for guiding a third perimetral edge of said first insect screen, said net-guiding chain comprising a series of interconnected modular elements (See fig 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kodabakshian with the chain of Chen. One of ordinary skill in the art would have been motivated to make this modification in order to provide some rigidity to the free edge of the screen when deploying the screen, as suggested by the cords of the alternative embodiment of Kodabakshian.

Regarding claim 5. 
The combination of Kodabakshian and Chen teaches all limitations of claim 2.
Furthermore, Kodabakshian discloses a second insect screen (14, fig 8) to be arranged to close a portion of the compartment in the shape of a rectangle (Examiner notes that one can arbitrarily define an infinite number of rectangular portions on any planar geometric shape or otherwise defined plane. Also, see annotated fig 8 below.) adjacent to said portion of the compartment in the shape of a triangle, and a second fixed frame defining one side of said rectangle, said second insect screen being permanently bound (If removed it will no longer serve its function) to said second fixed frame in correspondence of its first perimetral edge, wherein it comprises a second mobile handle-bar, rigidly bound to a second perimetral edge of said second insect screen, said second handle-bar being connected (Examiner notes that the term connected is broad and is being interpreted broadly. The two handle bars are directly connected (touching) when the screen is in its deployed state, and connected indirectly through intervening structures of the shade material, fixing frames, and door frame when in the retracted state.) to said first fixed handle-bar and being able to move from a first closed configuration (See fig 9) in which it is placed adjacent to said second fixed frame and a second open configuration (See fig 8) in which said second insect screen extends to cover said portion in the shape of a rectangle.

    PNG
    media_image4.png
    391
    947
    media_image4.png
    Greyscale

	
Regarding claim 7. 
The combination of Kodabakshian and Chen teaches all limitations of claim 5.
Furthermore, Chen teaches said interconnected modular elements of said net- guiding chain have two pairs of wings (See annotated Fig 10 below) each designed to contain a respective insect screen (See annotated fig 9 below), said pairs of wings being arranged by opposite bands with respect to a sliding plane of said net-guiding chain.

    PNG
    media_image5.png
    782
    711
    media_image5.png
    Greyscale

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodabakshian in view of PG Pub. US 2003/0070767 A1 – Workman et al., hereinafter Workman.

Regarding claim 3. 
Kodabakshian discloses all limitations of claim 1.
Kodabakshian does not disclose said roto-translating connecting means comprise a joint slidably engaged with said first handle-bar and simultaneously defining a fulcrum fixed with respect to said first fixed frame, said first handle-bar sliding in relation to said joint in the transition between said first and second configuration.
However, Workman teaches a roto-translating connecting means (See figs 4a and 4b) comprising a joint (Between 9 and 10 in fig 4a) slidably engaged with said first handle-bar and simultaneously defining a fulcrum (17 of 13 in fig 4b) fixed with respect to said first fixed frame (9, fig 4a), said first handle-bar (10, fig 4b) sliding in relation to said joint in the transition between said first (fig 1c) and second (fig 1b) configuration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screen of Kodabakshian with the joint of Workman. One of ordinary skill in the art would have been motivated to make this modification in order to provide stability at the apex of the triangular portion during the transition between states of the screen.
	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kodabakshian and Workman, and in further view of PG Pub. US 2014/0332169 A1 – Van Loosbroek.

Regarding claim 4. 
The combination of Kodabakshian and Workman teaches all limitations of claim 3.
The combination does not teach said first handle-bar comprises a metal box profile with two longitudinal grooves, wherein said joint includes a main body attached to said first fixed frame and two skids slidably engaged in said longitudinal grooves of said first handle-bar and simultaneously pivoted into said main body.
Van Loosbroek teaches said first handle-bar comprises a metal box profile (69, fig 10) with two longitudinal grooves (See annotated fig 10 below), wherein said joint includes a main body (13, fig 8) attached to said first fixed frame (5, fig 8) and two skids (51 and 53 in fig 5, for example) slidably engaged in said longitudinal grooves of said first handle-bar (Longitudinal grooves of the handle bar extend into end cap 15, fig 3) and simultaneously pivoted into said main body (See fig 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kodabakshian with the handle bar and joint of Van Loosbroek. One of ordinary skill in the art would have been motivated to make this modification in order to conceal the hinge of the joint to provide an aesthetic appearance.
	
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kodabakshian and Chen as applied to claim 5 above, and further in view of JP 2008/110745 A – Kageme.

Regarding claim 6. 
The combination of Kodabakshian and Chen teaches all limitations of claim 5.
Furthermore, the combination teaches said net-guiding chain of said third perimetral edge of said first insect screen net is configured to also guide a third perimetral edge of said second insect screen (The symmetrical nature of the chain of Chen when extended indicates that the chain is configured to guide a screen net on each side of the extended chain) (See fig 7).
However, the combination does not teach said third perimetral edges of said first and second insect screens extending substantially parallel to each other.
However, Kageme teaches said third perimetral edges of said first and second insect screens extending substantially parallel to each other (See fig 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kodabakshian and Chen with the orientation of Kageme. One of ordinary skill in the art would have been motivated to make this modification in order to simplify operation of the screen.
Furthermore, it has been held that the rearrangement of parts is not necessarily inventive. See MPEP 2144.04(VI)(C).
	
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kodabakshian, Chen and Kageme as applied to claim 6 above, and further in view of Van Loosbroek.

Regarding claim 8. 
The combination of Kodabakshian, Chen and Kageme teaches all limitations of claim 6.
The combination does not teach said net-guiding chain has a first end permanently secured to at least one among said first and second fixed frames, first and second handle-bar, and a second end sliding inside another one among said first and second fixed frames, first and second handle-bar.
Van Loosbroek teaches said net-guiding chain has a first end (17a, fig 1) permanently secured to at least one among said first and second fixed frames, first and second handle-bar, and a second end (17b, fig 1) sliding inside another one among said first and second fixed frames, first and second handle-bar.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kodabakshian, Chen and Kageme with the frame and handle arrangement of Van Loosbroek. One of ordinary skill in the art would have been motivated to make this modification in order to provide a tidy stowage for the chain when the screen is in the retracted position.
	
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kodabakshian, Chen, Kageme, and Van Loosbroek as applied to claim 8 above, and further in view of EP 0 703 106 A1 – Jouanny.

Regarding claim 10. 
The combination of Kodabakshian, Chen, Kageme, and Van Loosbroek teaches all limitations of claim 8.
The combination does not teach a linking element connecting said first and second handle-bar, said linking element comprising a first portion integral to said first handle- bar and a second portion integral to said second handle- bar, said first and second portion being pivoted between them.
However, Jouanny teaches a linking element connecting said first and second handle-bar (figs 2a, 2b), said linking element comprising a first portion (6, fig 2b) integral to said first handle- bar and a second portion (9, fig 2b) integral to said second handle- bar, said first and second portion being pivoted between them (Compare 2a, 2b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kodabakshian, Chen, Kageme, and Van Loosbroek with the Linking element of Jouanny. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to pull both screen elements up or down at the same time.
	

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The particular combination of features claimed is not found in the prior art, and any reconstruction would require impermissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         
/DANIEL P CAHN/          Supervisory Patent Examiner, Art Unit 3634